DETAILED ACTION
	This Office Action, based on application 16/058,620 filed 8 August 2018, is filed in response to applicant’s amendment and remarks filed 20 May 2021.  Claims 1-22 and 24 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 (and analogously Claim 17) was amended to recite “writing … an updated content for overwriting the content together in the block …”.  Applicant’s remarks fail to indicate specification support for the recited limitation.   A text search of the specification fails to find the term ‘overwrit*’.  While Fig 1H illustrates Images A1 and B1 residing in Block 100-1 and Fig 1J illustrates only Image B1 residing in Block 100-1, Fig 1I illustrates Block 100-1 is erased prior to Image B1 being copied back into Block 100-1.  As such, the original specification including the drawings do not appear to explicitly disclose ‘an updated content for overwriting the content’ as claimed, thus the amendment appears to recite new matter as presented.

Claims 1-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 (and analogously Claim 17) was amended to recite “copying the updated content, but not the content being overwritten by the updated content, from the block to the buffer block”.  Applicant’s remarks fail to indicate specification support for the recited limitation.   A text search of the specification fails to find the term ‘overwrit*’.  While Fig 1H illustrates Images A1 and B1 residing in Block 100-1 and further illustrates Image B1 being copied to Block 101, Fig 1H or the accompanied 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 1 (and analogously Claim 17) was amended to recite “writing the content of the block from the buffer block and an updated content for overwriting the content together in the block operable in the MLC-mode”.  The claim recites an intended use of the ‘updated content’; the purpose being ‘for overwriting the content’.  If the ‘content’ and the ‘updated content’ are written together in the block, then how does the ‘updated content’ satisfy the intended use of the content as presented?  For examination purposes, the limitation “for overwriting the content” is being treated as bearing no patentable weight as presented.

Claim Rejections - 35 USC § 103


Claims 1, 4-9, 11-14, 16-18, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUANG et al (US PGPub 2016/0041760) in further view of HUNG et al (US PGPub 2017/0147232) and KWON et al (US PGPub 2014/0164687).

With respect to Claims 1, 17, and 24, KUANG discloses a method/device/medium for updating a memory, which comprises several blocks, wherein each of the several blocks comprises multi-level cells and is operable in an MLC-mode or in a SLC-mode (Section [0065-0066] – pages {analogous to claimed ‘block’} of a flash memory block may transition between a MLC mode of operation to a SLC mode of operation), wherein each multi-level cell may store more than one bit (Section [0065] - each cell may store 2 bits of information), wherein the method comprises, for each block to be updated:
wherein the block is operable in the SLC-mode (Fig 13 – Step 1390 - in response to entering power savings mode, blocks are set to semi-retired mode or SLC mode; Section [0111] – “read/writes are then performed in accordance with the current operational model of the flash memory device and the locations of the data”) and wherein the block is operable in the MLC-mode (Fig 13 – Step 1400 - in response to exiting power savings mode, blocks are set to fully enabled mode or MLC mode; Section [0111] – “read/writes are then performed in accordance with the current operational model of the flash memory device and the locations of the data”; Section [0108] – the operation of Fig 13 is for a single block and may be repeated for each block).

However, HUNG discloses (a) copying a content of the block to a buffer block (Section [0021-0022] – valid data in to-be-released blocks may be moved by the controller from flash memory 505 to a buffer.  e.g. Fig 3A – DATA1 {a ‘content’} is copied from Page_1, Block_1 of memory 105 to buffer 107); (b) writing the content of the block from the buffer block and an updated content together in the memory (Section [0013-0015] – Figs 2A-2B - data of a page may be written to flash 505 and simultaneous exist in memory with an update to the data of the page.  e.g. Fig 2A – DATA7 {a content} is written to Page_3 of Block _2, Fig 2B – DATA7’ {‘updated content’} is written to Page_2 of Block 4 while Data7 still exists in memory); (c) copying the updated content, but not the content being overwritten by the updated content, from the block to the buffer block (Section ]0021-0024] – when a block is to be erased as a free block, valid data in the to-be-released blocks are moved by the controller to buffer 107 while non-valid data is not moved to the buffer.  e.g.  Fig 3A=>3C – DATA5 {‘updated content’} is copied from Page_1, Block_2 of memory 105 to buffer 107 while DATA7 {a ‘content’} is not copied to the buffer.  DATA5 may be ‘updated content’ as the data is valid data while DATA7 may be ‘content’ since the data is invalid data); and (d) writing the updated content from the buffer block to the block (Section [0027-0030] – Data residing in the buffer may be moved back to the block from which the data originated.  e.g. Fig 3F – DATA5 {‘updated content’} is copied from buffer 107 to Page_3of Block_2 of memory 105, whereas the data originally was stored in Page_2 of Block_2), wherein the steps (a)-(d) are performed in the order recited (Steps (a)-(d) recites a sequence of copying valid data (while leaving invalid data) from blocks prior to the blocks being erased, then copying back the valid data into the blocks; the Office submits the sequence of Figs 3A-3F recite an analogous sequence).
KUANG and HUNG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG and HUNG before him or her, to modify the garbage collection logic of KUANG to include a buffer for temporary storage of valid data as taught by HUNG.  A motivation for doing so would have been to utilize a process of garbage collection for freeing storage space in conventional flash memory (Section [0021]) while maintaining valid data to the original block (Fig 3D-3F, DATA1 and DATA4 were maintained with Block_1 during the garbage collection).  Therefore, it would have been obvious to combine KUANG and HUNG to obtain the invention as specified in the instant claims.
KUANG and HUNG may not appear to explicitly disclose wherein writing the content of the block and an updated content for overwriting the content together in the block.
However, KWON discloses writing the content of the block and an updated content for overwriting the content together in the block (Section [0043] – newly updated versions of page data may be written to the same physical block as the previous version of the data.  A previous version of the original data may be invalidated while the newly updated version of the data is valid in the same physical block).
KUANG, HUNG, and KWON are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG, HUNG, and KWON before him or her, to modify the garbage collection logic of the combination of KUANG and HUNG to place updated versions of page data in the same block as original versions of page data as taught by KWON.  A motivation for doing so would have been so that logical mappings to the physical block will not need to 

With respect to Claims 4 and 21, the combination of KUANG, HUNG, and KWON disclose the method/device according to each respective parent claim. 
HUNG further discloses wherein after the step (a) and before the step (b) the method comprises: (al) erasing the block (Fig 3B – Block_1 is erased; Section [0023]).

With respect to Claims 5 and 22, the combination of KUANG, HUNG, and KWON disclose the method/device according to each respective parent claim.
HUNG further discloses wherein after the step (c) and before the step (d), the method comprises: (c1) erasing the block (Fig 3B – Block_1 is erased; Section [0029]).

With respect to Claim 6, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.  
KUANG further discloses wherein the step (b) further comprises entering the MLC-mode if a condition is fulfilled (Fig 13 – Step 1400 – set blocks to fully enabled mode or MLC mode is executed in response to satisfying the condition of Step 1380:NO – Power Savings Mode on?).  

With respect to Claim 7, the combination of KUANG, HUNG, and KWON disclose the method according to claim 6.  
KUANG further discloses wherein the condition is fulfilled if a parameter, an internal temperature, an external temperature, a measured signal, or a predetermined signal fulfills a (Fig 13 – Step 1400 – set blocks to fully enabled mode or MLC mode is executed in response to satisfying the condition or signal of Step 1380:NO – Power Savings Mode on?).  

With respect to Claim 8, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.
HUNG further discloses wherein the steps (a) and (b) are executed for all blocks to be updated and then the steps (c) and (d) are executed for all blocks to be updated (Fig 3A-3C are performed prior to Fig 3D-3F for Block_1).

With respect to Claim 9, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.
HUNG further discloses wherein the buffer block is part of the memory or part of separate memory (Fig 1, Buffer 107 is depicted as separate from flash memory 105).  

With respect to Claim 11, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.  
KUANG further discloses wherein the memory is operated at a first access time in the MLC-mode and at a second access time in the SLC-mode, wherein the first access time is less than the second access time (Given [0051] of applicant’s specification recites “The MLC memory being in the MLC-mode may involve a higher latency compared 10to it being in the SLC-mode”, the Office questions whether or not the claim is correct as presented.  KUANG at Section [0003-0004] discloses SLC has the advantage of relatively faster write speeds opposed to MLC).  

Claim 12, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.  
KUANG further discloses wherein an integrity check for a block of the memory is executed before the MLC-mode is activated for this block (Section [0102-0103] – a block may be transitioned from MLC mode to SLC mode in response to operational characteristic metrics meeting or exceeding thresholds).  

With respect to Claim 13, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.  
KUANG further discloses wherein the memory is a PFlash memory (Abstract – flash memory device).  

With respect to Claim 14, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.
HUNG further discloses prior to the step (a): receiving an update request (Sections [0025-0026] – garbage collection is performed in response to storing space being insufficient in order to program new or updated data).

With respect to Claims 16 and 18, the combination of KUANG, HUNG, and KWON disclose the method/device according to each respective parent claim. 
HUNG further discloses wherein the memory is part of an electronic control unit of a car (Abstract – flash update of a vehicle software management system).

Claim 20, the combination of KUANG, HUNG, and KWON disclose the device according to claim 17.  
KUANG further discloses wherein the memory array comprises floating gate cells, PCRAM, RRAM, MRAM, CBRAM, FERAM, MONOS devices, nanocrystal cells, or ROM (Section [0003] – Flash memory devices store data in memory cells made up of floating gate transistors).  

Claims 2, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUANG in further view of HUNG, KWON, and NG et al (US Patent 9,229,644).

With respect to Claim 2, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.
KUANG, HUNG, and KWON may not appear to explicitly disclose wherein: prior to the step (a), the content of the block is read by accessing the block;  after the step (a) and before the step (b), the content of the block is read by accessing the buffer block; after the step (c) and before the step (d), the updated content of the block is read by accessing the buffer block; and after the step (d), the updated content of the block is read by accessing the block.  
However, NG discloses wherein: prior to the step (a), the content of the block is read by accessing the block;  after the step (a) and before the step (b), the content of the block is read by accessing the buffer block; after the step (c) and before the step (d), the updated content of the block is read by accessing the buffer block; and after the step (d), the updated content of the block is read by accessing the block (Col 12, Lines 47-51 – data structures are updated in response to the moving of data).  
KUANG, HUNG, KWON, and NG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would (Col 12, Lines 47-51).  Therefore, it would have been obvious to combine KUANG, HUNG, KWON, and NG to obtain the invention as specified in the instant claims.

With respect to Claim 3, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.
KUANG, HUNG, and KWON may not appear to explicitly disclose wherein: as long as the step (b) is not yet conducted for all blocks, the content of the block is read by accessing the block and by masking the updated content, and after the step (b) is conducted for all blocks, the updated content of the block is read by accessing the block and by masking the content.
However, NG discloses wherein: as long as the step (b) is not yet conducted for all blocks, the content of the block is read by accessing the block and by masking the updated content, and after the step (b) is conducted for all blocks, the updated content of the block is read by accessing the block and by masking the content (Col 12, Lines 47-51 – data structures are updated in response to the moving of data).
KUANG, HUNG, KWON, and NG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG, HUNG, KWON, and NG before him or her, to modify the addressing of the combination of KUANG and HUNG to include data structures for tracking data as taught by NG.  A motivation for doing so would have been to direct subsequent reads to the correct copy of the data (Col 12, Lines 47-51).  Therefore, it would have been 

With respect to Claim 10, the combination of KUANG, HUNG, and KWON disclose the method according to claim 1.
KUANG, HUNG, and KWON may not appear to explicitly disclose wherein the buffer block comprises memory cells that each can only store a single bit.  
However, NG discloses wherein the buffer block comprises memory cells that each can only store a single bit (Fig 10, Data from MLC blocks may be relocated to a binary cache comprising SLC blocks; Col 10, Lines 49-67).  
KUANG, HUNG, KWON, and NG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG, HUNG, KWON, and NG before him or her, to modify the garbage collection logic of the combination of KUANG, HUNG, and KWON to include a SLC buffer for temporary storage of valid data as taught by NG.  A motivation for doing so would have been to reduce the likelihood of read disturbance of the cells as SLC is generally less susceptible to read disturbance opposed to MLC (Col 11, Lines 10-14).  Therefore, it would have been obvious to combine KUANG, HUNG, KWON, and NG to obtain the invention as specified in the instant claims.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUANG in further view of HUNG, KWON, and DANNE et al (US PGPub 2015/0301821).

 Claims 15 and 19, the combination of KUANG, HUNG, and KWON disclose the method/device according to each respective parent claim.
KUANG, HUNG, and KWON may not appear to explicitly disclose the update request is a Software Over the Air (SOTA) request or message, and the updated content for the blocks to be updated is at least partially supplied via a mobile communication interface.  
However, DANNE discloses the update request is a Software Over the Air (SOTA) request or message, and the updated content for the blocks to be updated is at least partially supplied via a mobile communication interface (Fig 2, updates may be transmitted from a nomadic device to a vehicle computer via Bluetooth or Wi-Fi; Section [0016]).
KUANG, HUNG, KWON, and DANNE are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG, HUNG, KWON, and DANNE before him or her, to modify data updates of the combination of KUANG, HUNG, and KWON to be included updates received from wireless communications as taught by DANNE.  A motivation for doing so would have been to manage vehicle features remotely during maintenance periods (Section [0015]).  Therefore, it would have been obvious to combine KUANG, HUNG, KWON, and DANNE to obtain the invention as specified in the instant claims.

Response to Arguments
	Applicant’s remarks, submitted 20 May 2021 in response to the Office Action mailed 22 February 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of Claim 1 as now amended.  On Page 6 of applicant’s remarks, the applicant emphasizes features 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137